      Case 1:20-cv-00240-GBD-DCF Document 15
                                          14 Filed 07/13/20 Page 1 of 1
                                       U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007
                                                                                The requested extension is granted.
                                                                                Defendant's motion for judgment on
                                                     July 13, 2020              the pleadings shall be filed by
                                                                                9/14/2020. Plaintiff's response shall be
By ECF                                                                          filed by 11/13/2020. Defendant's reply,
                                                                                if any, shall be filed by 12/4/2020. The
Honorable Debra Freeman                                                         Clerk of Court is directed to mail a
United States Magistrate Judge                                                  copy of this Order to Plaintiff.
United States Courthouse
500 Pearl Street                                                                Dated: 7/13/2020
New York, NY 10007

   Re:      Zeneida v. Saul, 20 Civ. 240 (GBD) (DCF)

Dear Judge Freeman:

       This Office represents the United States of America in the above-referenced action
pursuant to 42 U.S.C. § 405(g) (the “Act”), challenging a decision by the Commissioner of
Social Security to deny plaintiff’s application for benefits. I respectfully request a sixty-day
extension of the Commissioner’s deadline to move for judgment on the pleadings, pursuant to
Rule 12(c) of the Federal Rules of Civil Procedure, from July 14 to September 14, 2020.

        This is the Commissioner’s second request for an extension of the briefing schedule. On
or about July 1, I mailed to the pro se plaintiff, Ms. Zeneida, a letter in which the Commissioner
offered to vacate the underling Administrative Law Judge’s decision and stipulate to a remand of
this matter to the Agency for further proceedings pursuant to the fourth sentence of the Act. I
also attached a proposed Stipulation and Order. The extension is necessary to provide a
sufficient opportunity for the parties to resolve this matter without Court involvement,
particularly as Ms. Zeneida may need assistance in reviewing the documents that I sent her. I
spoke with Ms. Zeneida by telephone today, and she consents to the requested relief.

         Thank you for Your Honor’s consideration of this request.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                        By:    __/s/ Joseph A. Pantoja__________
                                              JOSEPH A. PANTOJA
                                              Assistant United States Attorney
                                              Tel.: (212) 637-2785
                                              Fax: (212) 637-2750

cc: Santana Zeneida, pro se (by mail)
